PER CURIAM.
Upon review of the record it appears there was no evidence introduced on the issue of attorneys’ fees. Accordingly, the award of attorneys’ fees is reversed and the cause remanded for the purpose of taking evidence to determine a reasonable fee, the wife’s need for such an award, and the husband’s ability to pay it. Patterson v. Patterson, 348 So.2d 592 (Fla. 1st DCA 1977); Reek v. Reek, 303 So.2d 677 (Fla. 4th DCA 1974). In all other respects, the order is AFFIRMED.
McCORD, C. J., and MELVIN and SMITH, LARRY, JJ., concur.